Citation Nr: 0732953	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1955 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board at the RO in August 2007.  

In January 2007, the veteran submitted a claim of entitlement 
to an increased rating for a service-connected lung disorder 
and also claimed entitlement to service connection for 
erectile dysfunction claimed as secondary to prostate cancer.  
As these matters have not been developed or certified for 
appeal and are not inextricably intertwined with the issue 
now before the Board, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A February 2000 rating decision which denied service 
connection for dental injury from service trauma is final.  

2.  The evidence received since the February 2000 rating 
decision bears directly or substantially upon the issue of 
entitlement to service connection for residuals of dental 
trauma, is not duplicative or cumulative in nature and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran experienced dental trauma during active duty 
due to a motor vehicle accident which resulted in dental 
trauma to his five front teeth.  




CONCLUSIONS OF LAW

1.  The February 2000 rating decision which denied service 
connection for dental injury from service trauma, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the February 2000 
rating decision is new and material, and the claim of 
entitlement to service connection for residuals of dental 
trauma, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Criteria for entitlement to service connection for dental 
trauma to the five front teeth resulting from an in-service 
motor vehicle accident, have been met.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5103, 5103A, 5107, 7104(c) (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.381, 17.161 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1998, the veteran submitted a claim of 
entitlement to service connection for residuals of dental 
trauma.  He reported that he was involved in a motor vehicle 
accident while on active duty which resulted in the loss of 
his front teeth.  

The RO denied service connection for dental injury due to 
service trauma in February 2000.  The evidence of record at 
that time consisted of the service medical records and the 
report of an October 1998 VA dental examination.  The service 
medical records demonstrate that, at the time of the 
veteran's enlistment examination which was conducted in 
August 1955, he was not missing any teeth.  At the time of a 
periodic examination in July 1959, teeth numbered 1, 7, 10, 
11, 12, 13, 16, 17, 19, 20 and 32 were missing.  The report 
of the October 1998 VA dental examination indicated that the 
veteran was missing replaceable teeth numbered 6, 19, and 20 
and non-replaceable teeth numbered 1, 16, 17 and 32.  The RO 
denied the veteran's claim for dental trauma as it determined 
that the evidence failed to demonstrate any dental injury as 
a result of trauma during military service.  The veteran was 
informed of the decision via correspondence dated in February 
2000.  He did not appeal the denial of service connection for 
residuals of dental trauma and the decision became final.  

In September 2004, the veteran submitted another claim of 
entitlement to service connection for residuals of dental 
trauma.  Under pertinent law and VA regulations, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The definition of "new and material 
evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, 
effective August 29, 2001.  This new regulation provides:  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 
38 C.F.R. § 3.156(a)).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
Id.  As the veteran submitted his current claim in September 
2004, the revised version of Section 3.156 is applicable.

The pertinent evidence added to the record subsequent to the 
February 2000 rating decision which denied service connection 
for residuals of dental trauma consists of VA clinical 
records and a lay statement from the veteran's spouse as well 
as the veteran and his spouse's testimony at a hearing 
conducted by the undersigned in August 2007.  

In an undated statement, which was received in December 2004, 
the veteran's spouse wrote that the veteran was involved in a 
motor vehicle accident in May 1959 when they were living in 
Germany.  The spouse wrote that the veteran was treated at a 
dental clinic as result of the accident during which the 
veteran's teeth were knocked out.  The spouse wrote that she 
knew the veteran was involved in a motor vehicle accident on 
that date as she and her children were living with him at 
that time.  

The veteran testified before the Board in August 2007 that he 
was involved in a motor vehicle accident in 1959 wherein one 
of his teeth was knocked out and four others were broken off.  
The teeth were located in the front of the veteran's mouth.  
He was treated with a bridge.  The veteran's spouse testified 
that they were living in Germany when the accident occurred.  
She noted after the accident that the veteran's teeth were 
chipped.  They had been married since 1955.  

VA clinical records dated in 1976 and 1977 demonstrate dental 
work was performed at that time.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for residuals of dental trauma.  The veteran's 
spouse's lay statement and testimony is new as this evidence 
was not of record at the time of the prior final denial.  The 
evidence is also material to the claim of entitlement to 
service connection for residuals of dental trauma as it 
demonstrates in-service dental trauma, the lack of which was 
the reason the RO denied the claim in February 2000.  

As new and material evidence has been received, the claim of 
entitlement to service connection for residuals of dental 
trauma is reopened.  The Board will now adjudicate the claim 
of entitlement to service connection for residuals of dental 
trauma on a de novo basis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

After a thorough review of the record evidence, including the 
credible testimony of both the veteran and his wife, the 
Board finds that service connection is warranted for 
residuals of dental trauma.  The competent evidence of record 
documents the fact that the veteran was not missing any teeth 
at the time of his enlistment examination in August 1955 and 
was missing several teeth including the front teeth at the 
time of the July 1959 periodic examination.  The service 
medical records also document the fact that the veteran was 
treated for residuals of a motor vehicle accident in May 
1959.  The veteran's spouse has testified to the fact that 
she knew the veteran was involved in a motor vehicle accident 
in May 1959 and that, thereafter, he was missing teeth.  The 
Board finds that the veteran's spouse is competent to provide 
evidence as to the fact that the veteran was missing teeth 
after the accident.  Competent lay evidence is any evidence 
not requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2).  The fact that the veteran was 
missing front teeth which previously had been present is a 
situation in which a lay person can competently provide 
evidence.  


There is competent evidence of record documenting that the 
veteran had all his teeth in 1955 and was missing teeth in 
1959, including the front teeth, and competent evidence of an 
in-service injury which resulted in the loss of teeth.  
Therefore, upon application of the benefit of the doubt, the 
Board finds that the veteran experienced dental trauma during 
active duty which resulted in the loss of his five front 
teeth.  The Board notes that there is no other explanation in 
the service medical records to explain the loss of the 
veteran's teeth as documented in the report of the entrance 
examination in August 1955 and the periodic examination which 
was conducted in July 1959.  

In conclusion, the Board finds that service connection for 
residuals of dental trauma is warranted.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties pursuant to the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. § 5100 et seq.  In other 
words, the Board finds that no further notification or 
assistance would be helpful, and deciding the appeal at this 
time is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of dental 
trauma is reopened.

Service connection for residuals of dental trauma is granted, 
subject to the laws and regulations governing monetary 
awards.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


